DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, McChesney et al. (US 2013/0228283), Paterson et al. (US 2008/0178805), Takahashi et al. (US 2008/0134974), either singly or in combination, fails to anticipate or render obvious: the claimed plasma generation system, comprising the claimed dielectric window, the claimed inductive coil, the claimed gas distributor, and the claimed gas conditioner; wherein the gas distributor comprises the claimed annular structure with the claimed first, second, third and fourth arc segments, having the claimed first, second, third, and fourth sets of gas distribution holes disposed in the first, second, third and fourth arc segments, respectively, and the claimed single gas inlet port disposed in the first arc segment; wherein a number of the gas distribution holes in the first set is greater than a number of the gas distribution holes in the second set  and a number of the gas distribution holes in the third set is equal to a number of the gas distribution holes in the fourth set, wherein a diameter of the gas distribution holes in the first set is smaller than a diameter of the gas distribution holes in the second set and a diameter of the gas distribution holes in the third set is equal to a diameter of the gas distribution holes in the fourth set, and wherein the first set of gas distribution holes is positioned closer to the single gas inlet port than the second set of gas distribution holes, as required by independent claim 1. Also, the closest prior art, McChesney et al. (US 2013/0228283), Paterson et al. (US 2008/0178805), Takahashi et al. (US 2008/0134974), and Kim et al. (US 2016/0104604), either singly or in combination, fails to anticipate or render obvious: a plasma generation system comprising the claimed dielectric window, the claimed gas injector, the claimed first and second inductive coils, the claimed first and second gas distributors, and the claimed gas conditioner; wherein each of the first and second gas distributors comprises a single gas inlet port, a first set of gas distribution holes, and a second set of gas distribution holes, wherein a number of the gas distribution holes in the first set is greater than a number of the gas distribution holes in the second set and a diameter of the gas distribution holes in the first set is smaller than a diameter of the gas distribution holes in the second set, and wherein the first set of the gas distribution holes is positioned closer to the single gas inlet port than the second set of gas distribution holes, as required by independent claim 11. Additionally, the closest prior art, McChesney et al. (US 2013/0228283), Paterson et al. (US 2008/0178805), Takahashi et al. (US 2008/0134974), and Kim et al. (US 2016/0104604), either singly or in combination, fails to anticipate or render obvious; a system comprising: the claimed dielectric window, the claimed first and second coils, the claimed first and second gas distributors, the claimed first and second gas conditioners coupled to the first and second gas distributors, respectively, and the claimed sensor; wherein each of the first and second gas distributors comprises a single gas inlet port, a first set of gas distribution holes, and a second set of gas distribution holes, wherein a number of the gas distribution holes in the first set is greater than a number of the gas distribution holes in the second set and a diameter of the gas distribution holes in the first set is smaller than a diameter of the gas distribution holes in the second set, and wherein the first set of gas distribution holes is positioned closer to the single gas inlet port than the second set of gas distribution holes, as required by independent claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



March 21, 2022